Exhibit 10.2

Execution Copy

 

 

THE FIRST MARBLEHEAD CORPORATION

TERMINATION AGREEMENT

 

This Termination Agreement dated as of November 3, 2004 (the “Agreement”) is
entered into by and among the undersigned holders (the “Holders”) of shares of
common stock, $.01 par value per share (the “Common Stock”), of The First
Marblehead Corporation, a Delaware corporation (the “Company”).

RECITALS


A.            THE COMPANY, THE HOLDERS AND CERTAIN OTHER SHAREHOLDERS OF THE
COMPANY ARE PARTIES TO THE SHAREHOLDERS AGREEMENT DATED AS OF DECEMBER 21, 1995
(THE “SHAREHOLDERS AGREEMENT”) SETTING FORTH VARIOUS AGREEMENTS WITH RESPECT TO
THE OWNERSHIP AND TRANSFER OF SHARES OF COMMON STOCK AND OTHER RELATED MATTERS.


B.            THE COMPANY COMPLETED AN INITIAL PUBLIC OFFERING OF SHARES OF
COMMON STOCK ON NOVEMBER 5, 2003, MAKING CERTAIN OF THE AGREEMENTS IN THE
SHAREHOLDERS AGREEMENT UNNECESSARY, BURDENSOME OR INAPPROPRIATE FOR STOCKHOLDERS
OF A PUBLIC COMPANY.


C.            EXCEPT FOR AFFILIATES OF THE COMPANY, INCLUDING THE HOLDERS, THE
PARTIES TO THE SHAREHOLDERS AGREEMENT ARE ELIGIBLE TO SELL THEIR SHARES OF
COMMON STOCK IN RELIANCE ON RULE 144(K) OR RULE 701 UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).


D.            UPON TERMINATION OF THE SHAREHOLDERS AGREEMENT, THE COMPANY HAS
AGREED TO ENTER INTO A REGISTRATION RIGHTS AGREEMENT (THE “REGISTRATION RIGHTS
AGREEMENT”) PROVIDING THE HOLDERS WITH CERTAIN RIGHTS WITH RESPECT TO THE
REGISTRATION OF THEIR SHARES OF COMMON STOCK UNDER THE SECURITIES ACT.


E.             THE UNDERSIGNED HOLDERS CONSTITUTE EACH SIGNIFICANT HOLDER (AS
DEFINED IN THE SHAREHOLDERS AGREEMENT) AND THE MAJORITY SHAREHOLDERS (AS DEFINED
IN THE SHAREHOLDERS AGREEMENT).


F.             THE HOLDERS DEEM IT IN THEIR RESPECTIVE BEST INTERESTS TO
TERMINATE THE SHAREHOLDERS AGREEMENT AND INDUCE THE COMPANY TO ENTER INTO THE
REGISTRATION RIGHTS AGREEMENT.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned do hereby agree and vote, pursuant to Section
13(a) of the Shareholders Agreement, to terminate such Shareholders Agreement in
its entirety, effective as of the date set forth above.

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

 

THE ALEXANDER 2003 INVESTMENT TRUST

 

 

 

 

By:

/s/ Michael Goldberg, Trustee

 

Michael Goldberg,
Trustee

 

 

 

INTERLAKEN INVESTMENT PARTNERS, L.P.

 

 

 

 

By:

Interlaken Management Partners, L.P., its general partner

 

 

 

 

By:

Lake Management, Inc., its general partner

 

 

 

By:

/s/ William R. Berkley

 

William R. Berkley

 

President

 

 

 

THE ROXBURY MANAGEMENT COMPANY, LLC

 

 

 

 

By:

/s/ Stephen E. Anbinder

 

Stephen E. Anbinder, Manager

 

 

 

THE DANIEL M. MEYERS 2003 QUALIFIED ANNUITY TRUST

 

 

 

 

By:

/s/ Daniel Maxwell Meyers

 

Daniel Maxwell Meyers, Trustee

 

 

 

RALPH M. AND JANICE A. JAMES FAMILY IRREVOCABLE TRUST

 

 

 

 

By:

/s/ Catherine J. Paglia

 

Catherine J. Paglia, Trustee

 

1

--------------------------------------------------------------------------------


 

 

/s/ Leslie L. Alexander

 

Leslie L. Alexander

 

 

 

/s/ Stephen E. Anbinder

 

Stephen E. Anbinder

 

 

 

/s/ William R. Berkley

 

William R. Berkley

 

 

 

/s/ Dort A. Cameron III

 

Dort A. Cameron III

 

 

 

/s/ Ralph M. James

 

Ralph M. James

 

 

 

/s/ Daniel Maxwell Meyers

 

Daniel Maxwell Meyers

 

 

 

/s/ John C. Niles

 

John C. Niles

 

 

ACKNOWLEDGED

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

/s/ Donald R. Peck

 

 

Donald R. Peck

 

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

Dated:

November 12, 2004

 

 

2

--------------------------------------------------------------------------------